Food information to consumers (debate)
(IT) The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council position at first reading [17602/1/2010 - C7-0060/2011 - with a view to the adoption of a regulation of the European Parliament and of the Council on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 and repealing Directives 87/250/EEC, 90/496/EEC, 1999/10/EC, 2000/13/EC, 2002/67/EC, 2008/5/EC and Regulation (EC) No 608/2004 (Rapporteur: Renate Sommer).
rapporteur. - (DE) Madam President, Mr Dalli, ladies and gentlemen, after almost three years of very hard work, far more than 3 000 amendments, countless conversations, discussions and debates, highly complex technical negotiations and political trialogues, we have reached the stage of voting on the political package, the major compromise between the European Parliament and the Council of Ministers on the future labelling of food.
This regulation is intended to give consumers more and better information about food, in order to allow them to make informed purchasing decisions. That is not all, however. It should also benefit the European food industry by providing more legal certainty, less red tape and better lawmaking. This is particularly important for the small and medium-sized businesses which make up more than 80% of the food industry in the European Union.
At the same time, this labelling must be appropriate for every type of food and non-alcoholic drink, from basic foods to highly processed ready meals. This is why mandatory labelling using the traffic light system is not possible, because it is not suitable for basic foods.
Despite all the difficulties, despite all the political and ideological differences in Parliament and despite all the self-interested nationalism in the Member States, we have managed to reach a respectable compromise. Information about allergenic substances will be immediately obvious. The plants used to produce vegetable oils will be specified. There will be country of origin labelling for pork, poultry, lamb and goat meat. An impact assessment will be carried out for other products to show whether and how the origin can be specified, for example, for milk and dairy products, single ingredients, in other words, products made from one main ingredient, meat in processed foods and so on.
Imitation foods must be clearly labelled as such on the front of the packaging. The same applies to reconstituted meat and fish which is formed from small pieces. In addition, packaging must not give the impression that it contains something which is not there. If there is a picture of fruit on a yoghurt pot, the yoghurt must contain fruit, not just colouring and aromas.
In addition, the most important nutrients must be stated, but always per 100 grams or 100 millilitres in order to allow comparisons to be made. The label must also state whether water has been added to meat, the date on which meat and fish was first frozen and many other important details.
However, the most important point is that all the information must be legible. We have defined legibility and we have specified a minimum font size and called on the Commission to introduce binding regulations for other factors, such as the contrast between the text and the background.
At the same time, we have protected the handcrafted food production sector from excessive costs and red tape. Information about allergenic substances must be provided for fresh, non-prepacked foods, but not the nutrient information which can only be obtained by means of costly analyses. The Commission originally wanted this nutrient information to appear, but this would have led to the disappearance of national and regional specialities and would have resulted in standardised European pap, which is why we have ensured that it does not happen.
Now we have all come to an agreement and the reputable consumer protection organisations are very satisfied with what has been achieved. I would like to thank everyone involved, the shadow rapporteurs, the Commission and, in particular, Mr Dalli for his explanations, which I hope he will soon pass on to us and with which he succeeded in cutting the Gordian knot in our political debates. I would especially like to thank the Hungarian Presidency which has achieved something that we had almost given up on, the equivalent of squaring the circle, and that is an agreement on this regulation.
(Applause)
Madam President, it is a great pleasure for me to take part in today's debate. It concludes four years of debates on a regulation on the provision of food information to consumers. This is really a debate on the inalienable rights of consumers to information. These debates have not been easy, but their outcome is worth the work put into them. The regulation will provide clear benefits for EU consumers, and is an important step towards ensuring that food products purchased in the European Union contain clear, legible and useful information.
Your constructive attitude in Parliament was a significant factor in achieving a favourable outcome for our negotiations. I would particularly like to thank the rapporteur, Mrs Sommer, the shadow rapporteurs and all those who worked on the report we are debating. Of course, I would also like to thank all of the six preceding presidencies whose work paved the way for the compromise package that I hope will be put to the vote tomorrow. I have no doubt that the provisions of this legislation will make it possible for consumers to make more balanced and healthier dietary choices, at the same time avoiding an extra burden on entities operating in the market.
All three institutions were able to achieve a very important compromise on many issues: labels will be more legible, since a minimum font size will be laid down, packaged food will from now on have to contain information on nutritional values, mandatory information on allergens will also need to be included, and non-packaged food, usually sold via personal contacts between the seller and the consumer, will be subject to more flexible rules laid down by the Member States. In order to avoid imposing excessive burdens on small and medium-sized enterprises, non-packaged food will be exempt from the labelling obligations, and hand-made products or products manufactured in small enterprises will also be exempt. As far as distance selling is concerned, almost all information will need to be provided before the purchase is completed. We have also succeeded in achieving indirect compromises on three issues relating to labelling, upon which the Commission is still working. These issues relate to alcoholic drinks, country-of-origin labelling for additional types of food and the provision of information on whether the food product in question contains trans fatty acids. The Commission will submit a report on these issues within three years of the entry into force of the regulation, and may also put forward its own legislative proposals where appropriate.
Madam President, honourable Members, this regulation provides consumers with a number of benefits: it increases transparency and helps to improve enforcement of EU legislation by simplifying the labelling requirements in force. The Polish Presidency is keen for this legislative act to enter into force as soon as possible. We hope that after the text has been verified by lawyers and linguists as usual, the Council will be able to adopt it in early October. This would mean that it would be possible to publish the act in the Official Journal of the European Union before the end of October this year.
Member of the Commission. - Madam President, more than three years ago, on 30 January 2008, the Commission adopted its proposal for a regulation on food information to consumers. Now we are reaching a conclusion on this important regulation.
I am grateful, in particular, to the rapporteur, Dr Sommer, for her hard work and commitment towards finding a compromise with the Council. Let me also thank all shadow rapporteurs for their active and fruitful involvement. Last but not least, let me thank the Hungarian Presidency, and the other presidencies which preceded it, which were very active and did an excellent job in finding compromises that are acceptable for the Council as a whole.
I am pleased to see that Parliament shares the Commission's vision to establish a general framework for the provision of food information which puts consumers first. With this text, we ensure that our approach to food information is both forward-looking and sufficiently flexible to respond to future developments.
Our common work during the past months has been rewarded in several areas. Let me highlight some of them: firstly, the introduction of a minimum font size for mandatory information will improve the legibility of food labels - one of the main complaints in this area. Secondly, mandatory nutrition information will help consumers identify the foods that meet their personal preferences or dietary requirements. Third, mandatory information on all food on substances causing food allergies or intolerances - not only pre-packed foods but also non-pre-packed foods and foods sold in restaurants - will ensure better protection of consumer health. Highlighting allergens in the list of ingredients will also help consumers to identify them more easily. Fourthly, the move to mandatory origin labelling will provide consumers with more transparency with regard to the food they buy.
To ensure that consumers are given meaningful information and that the new rules are enforceable, Commissioner Cioloş - my colleague responsible for Agriculture - and I will pay particular attention to the implementing rules.
Although the new legislation improves matters for consumers and food business operators alike, I regret to see that the 'front of pack' nutrition declaration - an important part of the initial Commission proposal - has been deleted. This reduces the benefits of including nutrition information for consumers.
The framework for the voluntary inclusion of nutrition information on the front of packs, including other forms of expression, is, however, a step in the right direction. This provides the basis for further consideration of this issue in the future.
I also regret to see that alcoholic beverages have been totally exempted from the ingredient and nutrition labelling requirements. I believe that consumers are entitled to receive appropriate information when they consume alcoholic beverages. I will seek to ensure that we strike the right balance in this area in the context of the future report.
Finally, there are four statements that have been requested by either Parliament or the Council: firstly, a declaration by the Commission on information on the method of slaughter of animals. Parliament and the Council have noted that European consumers show an interest in the implementation of the EU animal welfare rules at the time of slaughter, including whether the animal was stunned before slaughter. We are also aware of the sensitivity that this has with certain sectors of our society. A study on whether to provide consumers with relevant information on stunning animals before slaughter will be considered in the context of the future EU strategy for protection and welfare of animals.
Secondly, a declaration by the Commission on aspartame. On 4 May 2011 the Commission asked the European Food Safety Authority (EFSA) to perform a full re-evaluation of the safety of aspartame. EFSA accepted this request and the scientific assessment is expected to be completed by September 2012. The Commission will ensure that EFSA will also consider the effect of aspartame on pregnant women.
In the light of EFSA's opinion, the Commission will consider whether there is a need to review existing legislation on aspartame and, if necessary, will undertake appropriate legal measures, such as revising maximum permitted levels and/or requiring the provision of relevant information to consumers.
Thirdly, a declaration by the Commission on food colouring. The Commission is working with the Member States on developing guidelines on the classification of food extracts with colouring properties. The guidelines are expected to be finalised in the second half of 2012.
The outcome of this technical work will provide the basis for refining the definition of food colouring and for enabling the provision of accurate information to consumers in relation to the use of food ingredients with colouring properties.
Fourthly, a statement by the Commission on food pre-packed for direct sale. The status of food pre-packed for direct sale in terms of hygiene requirements and the provision of food information in this respect will be considered in the context of the future revision of the food hygiene package.
Finally, I would also like to make the following statement on the institutional aspect of the text: the Commission underlines that it is contrary to the letter and to the spirit of Regulation (EU) No 182/2011 (laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers) to invoke Article 5(4), subparagraph 2, point (b) in a systematic manner. Recourse to this provision must respond to a specific need to depart from the rule of principle, which is that the Commission may adopt a draft implementing act when no opinion is delivered. Given that it is an exception to the general rule established by Article 5 paragraph 4, recourse to subparagraph 2, point (b) cannot be simply seen as a 'discretionary power' of the legislator, but must be interpreted in a restrictive manner and thus must be justified.
This being said, the compromise package on which you will vote tomorrow is a significant step forward in the area of food information.
on behalf of the PPE Group. - (DE) Madam President, firstly, I would like to congratulate the rapporteur, Mrs Sommer, and to thank everyone who helped us to reach an agreement, in particular Mr Dalli and the Hungarian Presidency.
I have been following the legislative process right from the beginning and it is true that it was very difficult and involved very diverse positions and interests. However, I believe that we have achieved a good result. We will be providing consumers with better and clearer information, but we will not be patronising them or telling them what they can and cannot eat.
I would like to highlight the agreement on imitation foods in particular. It was always very important to us in the Group of the European People's Party (Christian Democrats) that food should not give the impression that it consisted of a certain basic ingredient when in fact it did not. In other words, cheese must be made of milk. If it contains other vegetable fats, for example, this must be clearly stated on the label in future. It was not easy to find the right solution in this area. The Council argued that the prescribed term 'food imitation' would result in the relevant companies claiming that their food was not an imitation, but an innovative product. However, if an ingredient is specified which the food normally does not contain, this represents a significant improvement, in my opinion. Consumers will no longer be deceived by food imitations and this could also help dairy farmers, for example, to get better prices for their products.
Other very important points are that in future we will no longer need a magnifying glass to identify the ingredients, that legibility is a mandatory requirement and that we have kept our sense of proportion with regard to small and medium-sized businesses. We have always borne in mind Nestlé, Ferrero and other large organisations, but small bakers, local restaurants and farm shops must also be able to cope with the regulation and we have also found a good solution for them. My sincere congratulations and thanks go to everyone involved.
on behalf of the S&D Group. - Madam President, I am delighted that, after years of work, we are taking a big step in the right direction in informing consumers about what is in the food that they eat.
Unfortunately, it seemed at times as though we forgot that this regulation is about food information to consumers. The amount of lobbying from the food and drink industry has been unprecedented, and clearly a lot of money has been spent trying to stop transparent labelling. Nevertheless, we have gained many positive things in this compromise. I fought hard for country-of-origin labelling and am pleased that the Council has agreed to origin labelling for fresh lamb, pork, goat and poultry, just as we have already for beef, fish, fruit and vegetables.
We have also convinced the Council that the Commission should produce a report, and possible legislation, on the origin of meat in processed food within two years. Why is this important? At present I can buy a chicken sandwich which says 'produced in the UK' when in fact the chicken has come from Thailand. We really do need more transparency about where our food comes from.
The issue of trans fats was also of great concern to the Socialist Group. Trans fats are often added unnecessarily to processed foods, when we know that they can increase risks of a whole range of problems, including heart disease, infertility and Alzheimer's disease. This agreement ensures that the Commission will investigate the problem and report back within three years. This group will be pushing for an EU-wide ban on added trans fats similar to that currently applied in Denmark and Austria.
I am also proud that we persuaded Member States to agree to label all types of vegetable oil. Consumers will now be able to see when unsustainable palm oil is used in foods at the expense of precious rainforests and to put pressure on manufacturers to use oil from a sustainable source.
The huge disappointment for me is that mandatory front-of-pack labelling has not been adopted. It seems to me that, if we are serious about tackling some of our major health issues, such as obesity, heart disease and diabetes, then we really should have given consumers the information they need to quickly identify healthier options.
However, I am glad that existing systems can continue to be used on a voluntary basis, including consumer-friendly schemes such as the traffic-light system. I hope that more and more retailers and manufacturers will start to use them.
Let us not forget that this is the first time that back-of-pack nutritional labelling will be mandatory under European law, which means that now consumers will always have the opportunity to see how much salt, sugar and fat and other key nutrients are in their food. The vote tomorrow represents real progress for transparent food labelling. We will continue to push for improvements that benefit consumers.
on behalf of the ALDE Group. - (NL) Madam President, I would like to begin by thanking Mrs Sommer, the other shadow rapporteurs, the Hungarian Presidency and the Commission for their readiness to reach this compromise at second reading. We have made enormous strides for the 500 million consumers of Europe towards greater clarity and transparency about what their foods contain. I am also pleased that the liberal line has been maintained so that consumers are not told from on high what they may and may not eat but are instead given the information, on the basis of which they can decide for themselves what they eat. That alone will not be enough, so sufficient consideration must also be given in school to the importance of healthy eating.
Allow me to just emphasise a couple of aspects. The first of these is the obligation - finally - to declare vegetable oils on the label. At long last, consumers will be able to see which oils that vague label 'vegetable oils' really conceals, with the result that manufacturers will no longer be able to fill their foods with certain non-sustainable oils. The second aspect concerns the trans fats. I have the utmost confidence in the fact that, with this compromise, we will at last even be able to obtain a ban on the presence of artificial trans fats in foods, which would be a major step forwards.
Finally, I noticed that the Commissioner was reading his speech from his iPad. In future, let us look into whether we, too, can use new technologies in order to inform consumers about what is in their food so that we are not solely dependent on the paper-based labels.
Madam President, we have had long and difficult negotiations, but now they are over and we have something that is considerably better than the current state of affairs, even though I think that we missed an opportunity to have a quick, instantly recognisable labelling system that we could have used to inform consumers of high levels of salt and sugar, for example. It is also regrettable that the alcohol lobby has succeeded in removing alcohol from this proposal instead of providing information for consumers. How many people here are aware of the intoxicating effects of alcohol? I expect everyone is, but how many people here in the gallery are aware of the fact that the calorie content of alcohol is 1.5 times that of sugar? People have a right to know that.
However, I am very pleased that we have put an end to fraudulent foods. Now, if blueberries are stated on the packaging, the food will have to contain blueberries. You will now discover that the ham on your sandwiches consists of several pieces stuck together and that the marzipan you buy contains apricot kernels instead of almonds. You will also be able to find out whether there is a lot of water in your chicken thigh instead of meat.
Vegetable oil will be labelled with its country of origin, and that is excellent. We will start with the origin-labelling of meat, and I hope that the study will quickly show that we can extend this to include meat contained in products. Many consumers would like to avoid animals being transported long distances and to encourage producers that produce good meat under good conditions. It is important that this is included after the evaluation report, but we will in any case begin with the meat pieces.
I am also pleased that nanotechnology, when used, will be labelled for those who want to know about that. As far as trans fats are concerned, we did not achieve the decision that Parliament wanted, but we did nevertheless reach a decision on labelling. However, we will now have a study carried out and that will perhaps result in a ban. I believe that to be the simplest and quickest way to eradicate cardiovascular disease, and it is cheap and effective. The technology that generates trans fats is old. We can abolish it. I hope that that is what the study will show. I am pleased that we have clearer allergen labelling, and also that consumers will quickly be able to identify vegetarian food throughout Europe. Finally, I am also pleased about the derogations for micro-enterprises where the owners are able to provide information to consumers themselves. That is good, as there will be no unnecessary bureaucracy for them and it is to be regulated at local level.
on behalf of the ECR Group. - Madam President, I am glad that the Council, the Commission and Parliament reached a consensus on this. We had widely divergent positions but it would have been a shame to see these three years of work, for which we have to congratulate Renate Sommer, going down the drain the same way as the novel foods bill went down the drain.
Let me pick up on the point that Commissioner Dalli raised in his opening remarks about the animals that are slaughtered without pre-stunning, under the derogation on religious grounds for the Schechitah Jewish method of slaughter and Halal. This, as we all know, has been widely abused. The derogation has been abused, so that many millions of animals are being slaughtered in this way now and the meat products from those animals are finding their way into the general food chain. We felt very strongly that the consumers in Europe have a right to know when they are buying those products. I am glad to hear Mr Dalli say that he will now produce a strong animal welfare draft regulation that covers this issue. This House expects nothing less.
on behalf of the GUE/NGL Group. - (NL) Madam President, Mr Dalli, I have brought you some cake. Why so, you may ask. It is because today is Dolly the sheep's birthday. The world's first cloned mammal is celebrating her 15th birthday - well, posthumously, anyway, as the cloned sheep died in 2003. Dolly deserves congratulations nonetheless. 93% of all cloned animals are not born alive, or are born critically ill. The fact that Dolly lived until the age of 6 is thus worthy of congratulations.
It is a failure on the part of the Commission that it has not brought forward any regulation of cloning technology in 15 years. 15 years after Dolly's birth, food deriving from cloned animals is still being placed on the market, and unlabelled cloned food is reaching the market. In other words, consumers are receiving no information. What actually is on the label, then? Provisionally, trans fats will not be there, and these are harmful to health. The 100-gram-based nutrition declaration also threatens to disappear, as manufacturers are to be permitted to label on a per-portion basis, which is misleading for consumers.
Then we come to the labelling of provenance - this is to apply only to fresh meat, not to prepacked meat, milk and dairy products. These animals can thus just continue to be hauled around Europe, then. Consumers will obtain no clearly visible information about energy, fats, sugars and salt. It will be on the back somewhere.
Finally, Europe is choosing not to make identifiable to consumers meat from ritual slaughter with no anaesthetic. This will make the Dutch legislation on this a farce. The interests of consumers are absolutely not being put first. It is my view that, on this, Dolly's birthday, the new food labelling rules certainly do not merit any congratulations.
Madam President, ladies and gentlemen, we were in favour of the text in its form at first reading. Despite the efforts of the rapporteur, the Council rejected the measure, which is now at second reading, with the request to remove the obligation to indicate the country of origin or the place of origin of a food.
We believe that this decision goes against the interest of our enterprises, which want to continue working, producing and creating jobs in Europe. There has been some progress in the negotiations between the Commission and the Council, but it is still not enough to meet the expectations of European citizens. Even more serious is that the possibility of adopting national provisions on indication of origin is in practical terms a purely theoretical standard. It would be very difficult for a stricter national standard to find a qualified majority in the permanent committee.
Lega Nord believes that indication of origin is in the consumers' interests, as consumers must be informed about what they are buying. Our position has to be to oppose the text.
Madam President, I would like to thank the rapporteur. Consumers have the right to expect information given on food labels to be correct and not misleading. Nutritional information is important to the consumer and the quality standard with which the food complies is important for consumer choice and for consumer safety. All of these are good things to have emerged from the report.
However, I want to highlight one particular area where I have concerns. That is any potential change in country-of-origin labelling. While having sympathy with the concept, I have reservations as to the potential impact on trade. In Northern Ireland, local business has already seen how something like country-of-origin labelling could and can be used as a protectionist measure. This has had a negative impact on trade in Northern Ireland, and producers and processors have suffered as a result. I know that this is a matter of concern for the Member States which have voiced that concern at Council level.
I would urge the Commission to carry out an impact assessment to investigate any proposed labelling legislation, particularly in relation to country-of-origin labelling.
(ES) Madam President, Commissioner. Mrs Sommer, the shadow rapporteurs, the Hungarian Presidency and the Commission have come to a good agreement with regard to this Regulation which is so important for consumers and the food industry. Many congratulations to all of them.
As consumers, of course, we want comprehensive information about everything we eat. However, to put this information on the packaging is no mean feat and we must find a balance in everything. We must also find a cost-benefit balance as we cannot overlook the fact that the information on the labelling, depending on the nature of that information, makes the product more expensive. Someone has to pay that cost.
If the consumer does not pay it then many small and medium-sized enterprises (SMEs) will have to quit the market as they cannot compete with large companies that can pay this additional cost.
I believe that this balance has been achieved and we have to be satisfied. We have to be satisfied with regard to country of origin labelling, for example. It was already foreseen that, where confusion may arise, the origin of products should be labelled. Furthermore, it is permitted that this labelling may be done voluntarily.
With regard to processed products containing several ingredients, it is not easy to determine what the main ingredient is. Therefore, another solution other than that adopted would raise implementation problems because of the economic cost and administrative complexity for the companies, without bringing the consumer any clear additional benefit.
Also in this context, I agree that this legislation should not be applied to alcohol products as all these products already have comprehensive legislation concerning labelling, and everyone knows that when you drink an alcohol product you are consuming alcohol and that it has calories.
In short, all of this is important but, above all, it is very important to educate consumers so that they are able to absorb all this information.
(IT) Madam President, Commissioner, ladies and gentlemen, the report on information to consumers allows Europe to take a new and important step towards achieving its specific objective of protecting consumer rights. I would like to thank Mrs Sommer for this, and all the shadow rapporteurs, in particular the shadow rapporteur from my group, Glenis Willmott.
While it may be true that Europe can look to the future with more confidence now that the instruments for food protection and transparency have been made more effective, it is also true that the agreement in second reading redefines, albeit in part, what this House approved at first reading. For example, we would have expected more, Madam President, on origin labelling for foodstuffs. The obligation to indicate the origin of all meat, given to us in the new paragraph 25, is a significant change that meets the expectations of large numbers of European consumers. At the same time, we have to underline its less ambitious approach with regard to the introduction of mandatory labelling for all fresh agricultural products and single-ingredient processed foods, which this House had approved.
Meat labelling in Annex XI excludes some important products that require an equal level of protection, such as rabbit meat, which for some reason has been excluded. However, the way forward in food transparency has been shown, and we now need to pursue it with the same commitment and responsibility that have brought us this far.
(FR) Mr President, after three years of controversial, at times even stormy, debates, this food labelling regulation has been packed and is ready for use. Certainly, this is a compromise, but one I would describe as balanced. I would underline the extended country-of-origin labelling, which is a response to a strong demand from the citizen: to know where a particular product comes from and to be able, if need be, to favour local products. Clearly highlighting allergens and the study on the harmfulness of aspartame, which the European Food Safety Authority (EFSA) has been asked to carry out and has been announced by the Commissioner, are also worth emphasising.
However, trans fats, including industrial hydrogenated fats in pizzas, pastries and other fried foods, have been given a reprieve, which I find incomprehensible given the damage they cause.
The Commission would therefore be well advised to reduce the currently planned three-year period and to go further than simply labelling food. This is the price the Commission must pay for its ambition, if it wishes to give a new, stronger dimension to this fight against obesity, this scourge from which 400 000 additional people suffer each year in Europe.
Mr President, I would also like to add my congratulations to Dr Sommer and the hard-working shadows. This seems to have been a long time coming. I have only been here since the last election, so it must seem an awfully long time to you.
I am delighted to be able to support this package and take the opportunity to welcome greater honesty and transparency on food labels. This dossier has really ignited consumer interest. We have all had hundreds and thousands of communications from our constituents and I would like to pay my tribute to organisations such as the Women's Institute in the UK, who have also done their bit on the campaigning side. Of course nobody is ever 100% satisfied but we have a significant way forward in a number of areas. We have a clear forward on country-of-origin labelling. A lot of us argued for this and I think we have a good compromise here.
Nutritional data on pack is understandable, more useable, plus Member States are able to continue with their own discretional schemes, and all of this legible too. So I think this regulation will make a significant contribution to healthy eating in Europe and, as such, it is very welcome.
(IT) Mr President, ladies and gentlemen, the key word in this report is 'consumer'. We often forget who we are addressing when we take decisions. Important decisions have been taken in the report we are discussing, such as the indication of specific nutritional value or the indication of origin, in order to give consumers more correct information. It is a step forward, not the ultimate goal.
Indication of origin for agricultural food products - the provenance of the main foodstuffs that make up a product - should be the first information available to the consumer. There are various cases in which traceability is vital, the latest being the bacteria which unfortunately killed several people. By identifying the provenance of a product it is possible to take swift action or to safeguard the product from incorrect information. The issue of competitiveness is no less important. Often an indication of origin can be a guarantee and a promise of quality. The various quality products of each country have won the trust of consumers. We support the indication of origin because consumers have the right to know what they are eating.
(NL) Mr President, I too, of course, would like to offer my sincerest thanks to the rapporteur - this legislation will definitely lead to European consumers being better informed.
However, there is still something that bothers me when it comes to sham products. Take this cheese pizza, for example. At first glance it looks very tasty, but as soon as you study the ingredients, you discover that the Edam cheese used is in fact not a cheese at all but a mix of cheese, water, cream and vegetable fats. Bon appétit!
The compromise that has now been reached with the Council ensures that every producer must specify what substitute products are made use of. I can see you nodding, Commissioner, but how will that work out in practice? I fear that all this will mean in practice is that vegetable oil will be added in the case of this pizza. That gets consumers absolutely nowhere, as they will be thinking of olive oil rather than fake cheese. I would prefer to see a stricter approach taken to vegetable-based cheese substitutes, for example. To me, that would seem to be clearer and better.
To sum up, I will wait and see whether this compromise delivers any practical result. That will also depend on strict enforcement and strict checks in the Member States. Therefore, Commissioner, my plan - so you know this in advance, and you have been warned - is to ask the Commission over the coming years how this legislation is being enforced in the Member States. When a product purports to contain cheese, it should actually contain cheese. If that is not the case, consumers should be informed of this. I hope that this legislation succeeds in bringing that situation about, but if it does not we will certainly be asking you for a stricter approach.
(SV) Mr President, I am one of those who are very pleased that we have now succeeded in getting our requirement accepted for the mandatory origin labelling of all meat. This has been repeatedly called for by consumers and also by many producers, particularly Swedish pig and poultry breeders, who maintain higher animal welfare standards than many of their fellow breeders in Europe and the rest of the world and who are currently forced to compete on unfair terms. They really welcome this as a way to give consumers the opportunity to make a choice that is better for the animals and better for the environment.
We would have preferred to have extended the mandatory requirements for origin labelling to also include combined products, because, precisely as Mrs Willmott just said, it is unfortunately the case at present that many consumers are often misled. In order to be able to make a fully informed choice, they would need the information to be easily accessible on the packaging. We hope that we will make further progress on this matter very soon.
Other disappointments include trans fats. We would have liked to have seen some form of labelling, although we would have preferred a ban of course, but until then some form of labelling. It would be a cheap way to avoid this type of product or eradicate it from the market. I, too, am pleased that we will have a mandatory requirement for the labelling of nanomaterials. That was important as far as I was concerned. I am also pleased that we are making it a requirement to state the content per 100 grams or 100 ml. That will really make it easier for consumers to make true comparisons.
Mr President, the aim of Amendment 137, which I tabled with 40 other colleagues, regarding languages on food labelling is respect for language diversity in the European Union. Every citizen has the right to information in his own language, even if this language is not yet an official language of the European Union.
Diversity in the EU means that millions of European citizens have a language as their mother tongue which is not officially recognised in this Parliament. In the case of Catalonia, it is a reality that thousands of enterprises use Catalan alone on the labels of their products. This has been done for several years and has been welcomed by millions of European consumers.
This regulation will allow some Member States to use Article 15(2) to prohibit any language which is not yet an official language of the EU. I hope the Commission can clear up this situation and understand my concern.
- (CS) Mr President, I belong to the group of Members satisfied with the outcome of the compromise that has been reached. I would like to extend my best wishes to the rapporteur and to thank her for the outcome of her work.
Much has been said here about country of origin, particularly in the case of fresh meat. The fact that we can be Europeans, but our European-ness disappears the minute we need to buy a piece of meat, seemed rather comical to me. Personally, I do not have a problem with this, however, and I know that it is also a frequent demand of our citizens.
Some of the proposals here assumed that every citizen of the EU was a blockhead in need of constant coddling and lecturing. I am pleased we have agreed on an acceptable font size. It will clearly have to be sufficient in relation to the possibilities offered by the size of the packaging and what is possible for our consumers. I also believe that some of the drastic changes will ultimately be a burden to consumers, but that was to be expected. I consider the result to be reasonably successful, and I will vote in favour of it.
Mr President, the EU world view is that it knows best about everything, from global warming scare stories to food labels. But the truth is that it is the consumer who is paying and not the EU and the consumer will choose what he or she wants to eat. Of course, some kind of labelling is just common sense, whether it is nutritional information or allergies but I would suggest that much of this report is nannying in the excess. I also fear that it will come at a cost and that that cost will then be pushed onto the consumer, which seems to me to be particularly dangerous at a time of an economic downturn.
But here is the crux and I repeat it in almost every speech I give. We all know that the UK can pass laws itself, indeed our parliament was known as the mother of parliaments for many years. This is a decision that should be taken at nation state level.
(NL) Mr President, this regulation will finally provide consumers with the nutritional info that they need in order to live a healthy lifestyle. It is a major step forwards that the obligation to provide nutritional information will henceforth apply to all foods, rather than merely to those that make a health claim. The fact that this information must be stated in numbers and letters and in relation to standard quantities is the right choice. The traffic light system was attractive, but it was far from effective. Fortunately, the handcrafted products sector is to be given an exception from these requirements. Otherwise, it would be like signing a death warrant for these high-quality products in many cases.
I am grateful to all those Members who have supported my bid to retain the existing language arrangements. This is essential, as what use is a right to information for consumers if they do not get that information in a language they can understand?
Finally, I would like to emphasise once again the difference in purpose of the designation of provenance marking and the traceability requirement. With that difference at the back of my mind, I have no problem at all with a mandatory marking of the designation of provenance of the ingredients of composite products being provisionally on the legislative table and for the benefit of this to be first thoroughly investigated in all its aspects.
(ES) Mr President, each time there is a compromise that allows us to move forward we must be pleased. However, I do not believe that the compromise we have reached will make us die from an attack of happiness either. We must be careful about the raptures of happiness we are experiencing.
It is true that we have moved forward, especially with regard to food labelling and with regard to safety in terms of the clarity of the message. However, we have come up short on trans fats, for example, in terms of the obligation to label them.
I want to ask the Commission not to allow the time limits to run out. In a well-supplied continent such as this, with problems of over-eating, cardiac issues and obesity, we must speed up and consider as soon as possible a prohibition on trans fats being added to food, as Denmark and Australia have done and as Spain is doing. This must be done without delay and without waiting any longer.
The compromises are going to depend on the urgency with which we apply ourselves, the clarity with which we conduct ourselves and how ambitious we are. We cannot remain in a haze of happiness at what we have done. It is good but it is nothing to jump up and down about. We must make more progress and be more precise, above all, in the areas that I have mentioned.
(FR) Mr President, ladies and gentlemen, first, I would like to applaud the work of the rapporteur.
It is essential that European consumers should have the necessary information on the packaging of the products they consume to enable them to make an informed choice - all the information they want and not just any old information. I am therefore pleased that a compromise has been struck. Mr Nuttall has left; I do not agree at all with his analysis. I think we should welcome the compromise reached. Labels will be more legible and information on allergens will be accessible to the public affected by these allergies. Imitations will be identified as such, because it is, for example, unacceptable to mislead consumers by selling them cheese made from vegetable fat instead of milk.
Finally, I am very pleased that it is now a requirement that the country of origin of individual pieces of pork, lamb, goat and poultry be indicated on the packaging. Such labelling will enable consumers to be better informed and will make it possible to fight more effectively in the event of contamination.
Nonetheless, I should like us to think also of all the companies that must systematically adapt to the new regulations. That demands investment and time on their part. I hope that we will now be able to allow them to implement all these regulations and to take the time to do so without constantly making changes.
(FR) Mr President, Commissioner, ladies and gentlemen, we have been working on this issue for three years now and, in view of the challenges and the huge lobbying efforts of the food industry, I am delighted with the result achieved.
I particularly welcome the introduction of mandatory complete nutritional labelling, which will enable consumers to choose healthy products. Allergens will be clearly listed, including for non-prepacked food, and a minimum font size will improve the legibility of information.
Mandatory origin labelling for all meat is a real step forward. I hope we will be able to extend it to milk products and to processed fish and meat. It was also essential that alcoholic beverages were not included, Commissioner, because, in my view, they should be subject to specific, specially adapted rules.
We could have done better, particularly by introducing legible and harmonised front-of-pack nutritional labelling. However, a major step has been taken toward the civic education of European consumers.
(HU) Mr President, ladies and gentlemen, the results born in the course of debates about the directive on food labelling are disappointing. The fact that the indication of the country of origin is mandatory in the case of fresh meat, eggs and honey is a step forward. I regret to see that the proposal on mandatory traffic-light labelling and recommended daily amounts labelling was deleted. According to consumer and health care organisations, this labelling would have provided more help to consumers in following a healthier diet. The front-of-packaging nutrition declaration proposed by Mrs Glenis Willmott and the S&D Group would have served to provide better information to consumers. I cannot understand why the right-wing opposed the realisation of the interests of the spirits sector, because it is very important to indicate the energy content of alcoholic beverages. This too would have served as an incentive for a healthier diet.
Mr President, Commissioner, ladies and gentlemen, in this matter more than any other, the principle of 'the best is the enemy of the good' and of 'too much information kills the message' is clearly topical. It was not easy, therefore; it was therefore necessary to make the information better.
We can be pleased with origin labelling, especially for a large number of additional types of meat. I want to thank Mrs Willmott for having fought so hard for this, and I thank Mrs Sommer for having included this element.
The agreement we are going to endorse tomorrow is certainly a step forward, since mandatory country-of-origin labelling, hitherto reserved for beef, honey, olive oil, fresh fruit and vegetables, has been extended to fresh pork, lamb, goat and poultry. It should perhaps be further extended to other foodstuffs.
The compromise is clearly not going to fully satisfy all consumers, but I realise just how difficult it has been getting to this point. I call on the Commission to propose additional legislation on this matter as quickly as possible, without necessarily conducting the onerous studies you are recommended to conduct.
I will finish by giving an example. There is no point in defining the portion; we are no longer asked to do this anyway. It is either 100 grams, or 100 millilitres, or else the unit, in the case of packaging by equal units. As for the notion of portion, it is completely theoretical and must remain so.
(GA) Mr President, the majority of Members welcome these proposals. That is not surprising, because it helps citizens with regard to the food they eat.
Just a few points on these proposals. Firstly, I think we have to be careful that SMEs in particular are not driven out of business in complying with regulations, to the benefit of multinationals. Secondly, it was my pleasure to attend a National Federation of Women's Institutes breakfast meeting this morning, where they revealed some the results of a survey that they carried out. It was significant that 98% of respondents felt that country-of-origin labelling was necessary, but also over 50% of the respondents were not aware that country-of-origin labelling meant the country in which the product underwent the last significant change.
There is a huge difference between something being reared in a country and being processed in a country. That certainly needs to be clarified, and a distinction made and the current practice ended.
(PL) Mr President, thank you very much. I am glad that Mr Sawicki, the Polish foreign minister, is taking part in our debate in this Chamber for the first time, and I should like to extend a warm welcome to him. I would like to highlight one issue which I regard as very important. This House very frequently and willingly talks about the duties incumbent upon manufacturers. However, I would like to highlight the fact that these recommendations are very important for consumers. They mean that consumers should be significantly more aware of their rights. I use the word 'should' on purpose, because there is nothing to say that this will definitely happen.
I would therefore like to stress most emphatically the need to educate consumers. It is not enough for there to be significantly more data and information on the label. What matters is that not only specialists, but also consumers and purchasers should be able to interpret correctly the information they are given.
(DE) Mr President, it has taken three years and several food scandals before we could finally reach a compromise. One positive step is the mandatory labelling of imitation cheese and reconstituted meat. We should not expect consumers to eat cheese which is not made from milk or ham that consists of little offcuts of meat stuck together and we certainly should not allow them to be presented with these things without warning them about the contents.
However, the requirements for country of origin labelling of meat do not go far enough. They only cover fresh meat and not processed products. For example, the meat used in chicken nuggets often comes from Brazil or Thailand and the pork used to make bacon and prosciutto seldom comes from the region in question, but from somewhat further north and is sometimes transported over distances of 900 kilometres right across Europe.
The report is a step in the right direction which is long overdue. However, we must not sit and wait for the next scandal before we take further action.
(DE) Mr President, I would have liked my fellow Members to have been slightly braver and to have gone for a second reading and then the conciliation procedure, whatever the Presidency in question. No front-of-pack labelling, no calorie information on the front, no indication at least of the calories in alcohol, never mind any other ingredients, no portion sizes at all, not a spoonful or a cup or anything else. The compromise includes none of these things. The country of origin information, which is something that consumers urgently need to know, is totally inadequate. The content of Article 25, like everything else, is linked to reports from the Commission on the status of the implementation of provisions: reports on trans fats, reports on products with one ingredient, reports on a whole range of other subjects. This really is a resounding failure. It is not a good result and it is very disheartening. I would have liked to have seen a proper second reading and then, if necessary, the conciliation procedure. That would have been a respectable result. Now European consumers will simply be disappointed.
(DE) Mr President, we have achieved a good result and I would like to thank the rapporteur very much for this. Article 9, which concerns micro-enterprises, is particularly important. In recent years, we have promoted the direct sale of goods from farms in many regions of the European Union. It is important for us to make sure that businesses of this kind are not affected.
I would have liked to have seen a bolder approach in the case of alcoholic drinks. It is entirely possible to provide labelling for alcopops for example. In the case of wine, a long-term exception could have been made, given that for decades wine has been subject to much more stringent conditions than other products, including exact details of the alcohol content, country of origin, specifications relating to the font sizes and so on. I believe that the information provided on wine labels should not be changed in future.
(FI) Mr President, Commissioner, firstly, I want to thank everyone for this excellent compromise; in any case, it is a step forward as far as origin labelling is concerned.
When we speak about the labelling of food, the central concerns must be the consumer and consumer protection law. All consumers must know where the food they buy originates and what it contains. The consumer must, in this way, have the opportunity to support local produce.
This compromise is a step in the right direction, especially as far as origin labelling is concerned. As has often been said here, it will extend the obligation to provide information on these labels to meat products, for example, and that is very important.
There is, however, very much still to do. It is important that, in the future, labelling showing the country of origin will also extend to milk products and even to processed products, so that the consumer cannot be misled here either. I also want to declare my support for my colleague, Mr Tremosa i Balcells, regarding this matter of languages, and I hope that the Commissioner will also take this into account.
- (SK) Mr President, this is a typical example of how Parliament can take a constructive view on a topic which is also understood by citizens in the individual Member States. I am delighted that we have agreed on the size of the lettering and on nutrition information. As a doctor, I support and very much welcome the fact that it will include allergens, as well as substances causing various intolerances and, naturally, it is a very good thing that nobody will be able to put an image of strawberries on packaging where the product contains only a kind of essence or aroma, which is no substitute at all for the original food. This is excellent, and I am pleased, Commissioner, that you spoke about other initiatives such as future colourings and alcohol content, which will find their way into future proposals on improving Renate Sommer's excellent initiative. I would like to thank her for an excellent piece of work.
Member of the Commission. - Mr President, it is crucial to show that the European Union is willing and able to produce legislation that really empowers citizens in their daily life. Information is the lifeblood of empowerment, and I predict, in agreement with Mr Gerbrandy, that improved technology will in the future - in the very near future, I hope - enable us to give more timely information to consumers on what is being offered for their consumption.
I have noted the insistence by some Members on the issue of enforcement. In connection with both the issue of animal slaughter without stunning and the issue of imitation products, the question of enforcement was emphasised. This, I believe, is the key. I am a firm believer that, even before coming up with new rules, new legislation and new regulation, we have to really ensure that what we have today is being properly enforced. I believe that our efforts and our resources should be more and more applied to ensuring enforcement.
On imitation we also have to be very creative, and I agree here with Ms de Lange. We have to be careful that, while giving the correct information to consumers about the presence or absence of certain substances in a product, we are not giving the opportunity for creative marketeers to use our own regulation to defeat our own purposes, for example by emphasising the substances they then say - maybe in smaller print - the product does not contain. Therefore we have to be very creative when we make our regulation in this regard.
Like Ms Liotard, I am also very disappointed that we have no regulation on cloning and no information on the cloning of animals. I believe that we lost an opportunity of starting on the right path to get this information in the near future. I believe that the proposals that we had on the table some weeks ago - although not they did not represent the final objective for most of us - were indicating to us the direction we should move in so as to finally come to a position where consumers would have this information telling them what they are consuming. Again this is the key. I remember during my hearing before you in Parliament that I made this statement in a very affirmative way. It is not a question of telling people what to eat. It is a question of telling people what they are eating and then letting them decide what they really want to do.
On the language question, here we also have to be very careful. We have not changed the present regulation on language. We have to be careful because, if I understand correctly, the amendment that is being proposed would enable any country or district or region to impose one exclusive language on the packaging. Here again, I believe this would defeat the purpose of information rather than improve the information flow to consumers.
The new legislation represents a milestone in the European consumer's right to information. With the conclusion of the legislative procedure we can now move to the next step, the implementation phase. A lot of work still remains to be done to ensure the full application of certain rules. I count on fruitful interinstitutional cooperation to ensure the pragmatic implementation of this regulation.
I would like to thank again the rapporteur, Dr Sommer, and the shadow rapporteurs, for their great effort.
Mr President, honourable Members, we have had over three years of debates, but a multitude of doubts still remain, and there are still very diverse opinions on the matter, ranging from full support, through major doubts, to the outright disappointment expressed by Mr Tabajdi.
Honourable Members, what we eat to a large extent determines how we live. Of course, as consumers we are fully entitled to information about the products we consume, for example in order to avoid Mr Mikolášik's colleagues having to correct our dietary mistakes. I would also like to agree in full with the opinion expressed by Commisisoner Dalli in this Chamber a short while ago, that consumers do not need to be told by us what they should eat, but that they have the right to know what they are eating. However the problem is that labelling alone will not really help us to shape good nutritional habits. I agree with Mr Zemke that a huge amount of work is needed, including in terms of consumer education, since it is unfortunately not enough just to describe products.
I would also like to agree with the Commissioner that what we have today in the form of a compromise is a balance between consumers' expectations and interests and the possibilities open to farmer-producers and processors. I would also like to stress very emphatically that the issues raised by the Commissioner, including the matter of slaughter and animal welfare, and the issues relating to cloned animals raised by Mrs Liotard, will need to be clarified in future in separate legislative acts.
You were very emphatic on the issue of country-of-origin labelling. I remember the debate from before the last enlargement in 2004, when the new Member States were told quite clearly that country-of-origin labelling was nothing other than trade protectionism. I am very glad that today, as part of a larger European Union, we have become mature enough to provide consumers with the right to know where products come from. In the first instance, it is certainly worth labelling products originating from outside the European Union, since within the EU products are manufactured to the same standards and norms. The matter of national labelling is of course still open in my opinion, and still needs to be debated.
The issue of counterfeit products is also important. This practice is too widespread for us to turn a blind eye to it. It is thus also worth ensuring that anything that is not animal fat is clearly named, and that anything that is not a food product, but instead an additive or improver, is clearly named and labelled so that consumers are fully aware of what they are eating.
Honourable Members, I would like to conclude by thanking you for this debate. I would like to assure you that I will, of course, raise all your concerns and opinions at the Council meeting.
rapporteur. - (DE) Mr President, ladies and gentlemen, we would all have liked to have achieved more. Everyone has come up with excellent new ideas. I would have preferred mandatory information about the number of calories per 100 grams or per 100 millilitres to have appeared on the front of the pack. Other Members had more far-reaching requirements. However, it is in the very nature of a compromise that everyone has to give way a little at some point and that one item is played off against another. You may or may not find the details satisfactory, but this is the only way of reaching a solution.
I do not think that it is right to work towards conciliation with such a difficult dossier. Anyone who is heading for conciliation, for example by means of the amendment on the language issue which will be tabled tomorrow in plenary, is aiming to destroy this draft regulation, this compromise, as it currently stands. It is absolutely clear that this dossier would fail in the conciliation procedure in just the same way as the novel foods regulation recently failed. This is why the rapporteurs from all the groups helped to ensure that an agreement was reached.
Mrs Liotard, you have also helped on behalf of the Confederal Group of the European United Left - Nordic Green Left, as did Mr Rossi for his group. Therefore, I completely fail to understand why you want to withdraw from this compromise and why you are saying: 'Oh, this is a dreadful result that has been produced. I cannot support it and I cannot even congratulate the people who worked on it. It simply does not go far enough.' Why did you agree to it then? You helped to bring about this compromise and I am grateful to you for doing so. To me this sounds a little like trying to have your cake and eat it. Your group aims for a populist approach and this is not right. We want to do something for consumers and this is an important issue for consumers.
It is true that the result is not perfect. It is true that we could have achieved more. There are a lot of problems to be solved in the transitional period before the regulation can finally be implemented. However, I am confident that the Commission will find the necessary solutions and will carry out investigations into alcohol and ultimately come up with a definition of alcopops. We will produce a very good solution and I would ask you please to support this dossier, this political compromise, tomorrow.
The debate is closed.
The vote will take place tomorrow at 12:30.
Written statements (Rule 149)
I welcome the improvements introduced with this report on food information, which simplifies and updates the rules applicable to labelling by merging the directives into one legislative text. I would also stress the mandatory country of origin marking for a significant range of products, such as vegetables, fish, beef, honey, fruit and oil.
Nonetheless, there is also a need for this marking to become mandatory immediately in the case of milk and dairy products. This is a piece of information that should be clearly provided for consumers. The big distributors, with their own brands, frequently change the origin of the milk inside their packaging, for example UHT milk, without consumers having the faintest idea about it, using this lack of transparency to covertly bring millions of litres with other origins into consumption.
I therefore call for everyone to vote for country of origin marking for dairy products to become mandatory immediately. In conclusion, I would also stress the specific rules for labelling 'imitation foods' and the waiver of mandatory nutritional declarations for handcrafted products, which are of the utmost importance to regions like my home region of the Azores.
The discussion of the draft regulation on the provision of food information at second reading is a good illustration of the irreplaceable role of Parliament as the body closest to EU citizens. We cannot allow economic interests to be the sole victor. It is logical that the industry should lobby governments in order to make the obligation to provide information as limited as possible, as that will reduce their costs. The most important thing, in my personal opinion, is not only for the widest possible range of information to be provided, but for food manufacturers to comply strictly, for example, with the obligation to label products containing substances that are risky for allergy sufferers or people who are otherwise in ill health. I consider it crucial for product packaging to include this information. It is similarly totally unacceptable to provide information on the composition and use of foods on packaging in extremely small fonts. This practice represents a wholly unacceptable risk for elderly people, whose rights are curtailed by this approach. Most elderly people have a problem reading this kind of font. I therefore welcome the more detailed definition of the obligations incumbent upon producers and distributors regarding labelling and the provision of food information to consumers.
The agreement which has been reached can be improved. However, I think that it does mark important progress towards giving consumers better food information. The report contains a large number of positive points. One of them which I would like to mention is the mandatory nutrition declaration, which contains information about the nutritional value, quantity of fats, saturated fatty acids, carbohydrates, proteins and salt. Another example is highlighting allergenic substances on the product label, thereby making these substances more visible on the label, which is a real help to consumers. I think that the introduction of stricter and more substantial product labelling regulations will offer consumers the opportunity to purchase food products in full knowledge of the facts. As food is involved, it can affect people's health, thereby making labelling all the more important. I believe that a 'traffic light' type system could have been rather more useful for consumers as it would have been clearer, given that labels already contain a fairly large amount of information. However, I regret that such a solution was not possible. Last but not least, I think that the new regulation will introduce greater legal certainty, which will help the food industry, especially SMEs.
in writing. - Over the past generation in Europe, obesity has been transformed from a potential health burden into a current health epidemic, leaning heavily on every health system across the EU. In this context, it is crucial that the EU should take measures to address this problem, both small and large, direct and indirect, both in hospitals - through thorough preparation for relevant health problems - and at the source through food information to consumers. While this report does not contain all the measures which I would like to see implemented - such as information on alcoholic drinks and traffic-light labelling -, it is an important start and will cause European consumers to think twice in future about what they eat on a daily basis and what it means for their health.
The least that can be said is that the negotiations with the Council were long and stormy, with the devil in the detail. However, the adoption of this regulation will now enable consumers to be informed without a choice being imposed on them.
In this regard, I am pleased that the idea of a 'colour code' did not get beyond first reading. That would have been misleading shorthand for consumers. Legible labelling has always been my priority. Consumers should not have to be agricultural engineers to be able to decipher labels. Let us not forget, however, that responsibility for a healthy and balanced diet does not rest solely with consumers and the information given to them.
As such, the Sommer report is necessary, but not sufficient. There need to be awareness-raising campaigns to improve feeding practices. I therefore await the impact assessments promised by the Commission on trans fats, allergens and extending country-of-origin labelling to all meat, because there are still many unfulfilled expectations. Finally, I deplore the fact that, at the level of visibility, front-of-pack nutritional labelling is not provided for.
Mr President, ladies and gentlemen, food labels do not serve the purpose of 'educating' the consumer, or of creating a good diet. They simply serve the purpose of providing information to citizens, to allow them to make more informed choices. This is the approach that won over in the end, after nearly three years of hard work. We will now have labels that are clearer and easier to read, showing allergens more clearly, for example. We will have strict rules on misleading information. It will no longer be possible to show pictures of strawberries on the packaging if the yoghurt only contains aromas and colours, for example. All in all, we will have many good things for consumers. The regulation will also benefit our businesses, particularly small and medium-sized enterprises, because it will reduce distortions in trade and cut down on bureaucracy. Of course, like many compromise agreements, the agreement reached is not completely satisfactory. With regard to the indication of origin, for example, labelling should be mandatory also for rabbit meat. The rabbit-breeding industry has recently been hit by a serious crisis, and needs urgent measures to promote the image of rabbit meat also through far-sighted labelling and traceability policies. I hope the Commission will be able to remedy what appears to be an oversight rather than a choice.
The main principle that this amendment to the procedures on the provision of food information to consumers hitherto in force aims to achieve is the consumer's right to obtain information about a food product, and to be able to make a decision on whether or not to purchase or consume that food product. Adopting a decision on food information should also reduce consumer complaints that food labels are misleading. Indeed, by providing the consumer with information, we run the risk of going to the other extreme - too much information. Too much information would, on the one hand, be a burden on consumers, forcing them to become nutrition specialists. Then in order to provide more information (in a script that is still legible), more space is required, and this means making packaging and containers bigger (often consumers complain that they have to buy a product in large packaging that is unnecessary), which in turn leads to an increase in waste packaging. Meanwhile the cost of the extra packaging would inevitably be passed on to consumers. The product's nutritional value will be marked along with the quantities of ingredients (carbohydrates, fat, protein, salt and sugar) that might cause an allergic reaction when consuming a chosen product. Stringent requirements regarding the provision of information would be a significant burden for small traders, selling products they have baked or produced themselves without packaging. It is good that an exception has been made for such traders and that food sold in bulk will not be subject to compulsory labelling.
I personally consider this legislative proposal to be highly significant. We have incorporated some important amendments. The specification of a minimum font size is a benefit not only for people with impaired vision, but also for people with normal vision, who often cannot read the tiny lettering on packaging. The mandatory labelling of allergens may even save lives. The proposal for mandatory labelling of the date of first freezing of fish and meat is very important, as is the labelling of their country of origin. This can help consumers understand the risks of purchasing a given product, especially after the recent epidemics and diseases in the EU. Despite the lack of support for the proposal by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left for so-called traffic-light labelling of nutrient content, I am pleased that this proposal survives as an option for those who want to make use of it. Finally, I would like to emphasise the need to educate consumers, because if they do not know what a given piece of information means, they cannot be guided by it. We are all consumers, and so are our families and children. We should therefore know what we are eating.
in writing. - (DE) In my opinion, the compromise which we have reached with the Council concerning the information about foods for consumers represents a major success. The resulting standardised system of food labelling will provide better protection for consumers. The intention is for consumers to be able to find out quickly what products contain and where they come from, along with other important information. Our highest priority is the health of consumers, which is why known allergenic substances will be highlighted in the list of ingredients. In order to prevent consumers from being deceived, misleading information relating to the appearance, description or pictorial representation of products has been banned. We need legal certainty and clear regulations in this area in particular. The country of origin of fresh meat must be specified. In addition, the Commission will investigate the possibility and the potential costs of stating the place of birth, rearing and slaughter. We are in favour of providing this information, but we need to ensure that there is a balance between the costs and the information given to consumers.
I am aware that this is a report which has stirred up many heated debates. However, what is worth mentioning and remembering is that adopting this report may help significantly improve the current situation we are in. I have a simple answer for those who will protest, saying that things are not even like this: as long as we aim to guarantee food security and the provision of comprehensive, accurate food information to consumers, while also taking into account the fears of food producers, we cannot go wrong. There is certainly still a great deal to be done in this area, especially in terms of simplifying the red tape and facilitating a quick assessment of the relevant information for consumers. However, not even Rome was built in a day. This is why I think that it is appropriate to support the compromise package during the vote which will take place tomorrow in plenary.
It is crucial that consumers should be informed in an honest, objective and easy-to-understand manner about the food that they consume. Although everyone believes that this is the primary purpose of this regulation, there was a great deal of disagreement and an enormous amount of lobbying from the industry. Steps in the right direction have been taken, but there were also missed opportunities here.
Good points include the clear declaration of allergens, the reporting of palm oil and an expansion of labelling of origin, although this does not go far enough. What is lacking, above all, is the mandatory declaration of the five most important ingredients (salt, sugar, fat, saturated fat and energy content) per 100 grams or 100 millilitres on the front of the packaging, as well as the prohibition of, or at least the mandatory declaration of, saturated fats.
I therefore hope that the Commission study delivers the results that consumers need within three years. For other subjects, too - such as the issues relating to slaughter without the use of anaesthetic, labelling of alcohol and the expansion of origin labels - we expect objective and driven proposals from the Commission.
Finally, the industry should strictly apply this regulation and must be supervised in that regard with appropriate checks and sanctions.